DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Diallo et al., “Scholte Wave Attenuation with Polarization Filtering Using Pressure and Vertical Geophone Sensors” IPTC (International Petroleum Technology Conference), 26-28 March 2019, hereinafter Diallo-IPTC in view of Mars et al., “Advanced Signal Processing Tools for dispersive waves” Near Surface Geophysics, 2004.
With respect to claim 1, Diallo-ITPC teaches obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); scaling the raw seismic data to produce scaled seismic data comprising a scaled hydrophone component and a scaled vertical geophone component (page 1, lines 26-28); applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data, and the polarization filtering based on an ellipticity ratio (page 2, lines 4-5).  However, it does not teach the frequency band is defined by a first velocity and a second velocity.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  
With respect to claim 3, Diallo-IPTC teaches removing the scaling from the attenuated seismic data (page 1, line 29).
With respect to claim 4, Diallo-IPTC teaches the scaling is performed using a constant scalar (page 1, lines 26-28).

Claim(s) 2, 6-10, 12-15, 17, 18, 20-22, 24, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Diallo et al. in view of Mars et al., and further in view of Diallo (WO 2009/120430 A1), hereinafter Diallo ‘430). 
With respect to claim 7, Diallo-ITPC teaches obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); scaling the raw seismic data to produce scaled seismic data comprising a scaled hydrophone component and a scaled vertical geophone component (page 1, lines 26-28); applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data, and the polarization filtering based on an ellipticity ratio (page 2, lines 4-5).  However, it does not teach a non-transitory computer-readable storage medium having executable code stored thereon for implementing the method, and the frequency band is defined by a first velocity and a second velocity.  
Diallo ‘430 teaches a non-transitory computer-readable storage medium having executable code stored thereon for implementing a polarization filtering method ([0066], lines 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-ITPC to be implemented using the non-transitory computer-readable storage medium of Diallo ‘430 since such a modification would have allowed it to be performed on one or more processors to improve the speed and also allowed it to be transported to a remote site and implemented without having to transmit the data offsite.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  
With respect to claim 12, Diallo-ITPC teaches a seismic receiver station configured to sensor seismic signals originating from the seismic source station, the receiver station comprising a geophone and a hydrophone (page 1, lines 5-7, 10-11); obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); scaling the raw seismic data to produce scaled seismic data comprising a scaled hydrophone component and a scaled vertical geophone component (page 1, lines 26-28); applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data, and the polarization filtering based on an ellipticity ratio (page 2, lines 4-5).  However, it does not teach a seismic source station; a seismic data processor; a non-transitory computer-readable storage medium having executable code stored thereon for implementing the method, and the frequency band is defined by a first velocity and a second velocity.  
Diallo ‘430 teaches a seismic source station ([0003], lines 3-4); a seismic data processor ([0066], lines 2-3); a non-transitory computer-readable storage medium having executable code stored thereon for implementing a polarization filtering method ([0066], lines 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-ITPC to be performed using the equipment of Diallo ‘430 since such a modification would have allowed it to be performed more quickly and accurately.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  
With respect to claim 17, Diallo-ITPC teaches obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); and applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data.  However, it does not teach the frequency band is defined by a first velocity and a second velocity; and the polarization filtering based on a tilt angle.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Diallo ‘430 teaches the polarization filtering based on a tilt angle ([0070], lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the tilt angle based polarization filtering of Diallo ‘430 since such a modification would have provided improved filtering of the undesired signal.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  
With respect to claim 21, Diallo-ITPC teaches obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); and applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data.  However, it does not teach a non-transitory computer-readable storage medium having executable code stored thereon for implementing the method, the frequency band is defined by a first velocity and a second velocity; and the polarization filtering based on a tilt angle.  
Diallo ‘430 teaches a non-transitory computer-readable storage medium having executable code stored thereon for implementing a polarization filtering method ([0066], lines 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-ITPC to be implemented using the non-transitory computer-readable storage medium of Diallo ‘430 since such a modification would have allowed it to be performed on one or more processors to improve the speed and also allowed it to be transported to a remote site and implemented without having to transmit the data offsite.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Diallo ‘430 teaches the polarization filtering based on a tilt angle ([0070], lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the tilt angle based polarization filtering of Diallo ‘430 since such a modification would have provided improved filtering of the undesired signal.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  
With respect to claim 24, Diallo-ITPC teaches a seismic receiver station configured to sensor seismic signals originating from the seismic source station, the receiver station comprising a geophone and a hydrophone (page 1, lines 5-7, 10-11); obtaining raw seismic data from the seismic receiver station, the raw seismic data comprising a hydrophone component and a vertical geophone component (page 1, lines 22-23); applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data.  However, it does not teach a seismic source station; a seismic data processor; a non-transitory computer-readable storage medium having executable code stored thereon for implementing the method, and the frequency band is defined by a first velocity and a second velocity, and the polarization filtering based on a tilt angle.  
Diallo ‘430 teaches a seismic source station ([0003], lines 3-4); a seismic data processor ([0066], lines 2-3); a non-transitory computer-readable storage medium having executable code stored thereon for implementing a polarization filtering method ([0066], lines 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-ITPC to be performed using the equipment of Diallo ‘430 since such a modification would have allowed it to be performed more quickly and accurately.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention that the frequency band is defined by a first velocity and a second velocity since the waves that the user wishes to be removed would be present only within a given velocity band which would correspond to a frequency band; and restricting the filtering to only that frequency band would have reduced the amount of processing necessary, thus improving the speed and reducing the necessary processing capacity.
Diallo ‘430 teaches the polarization filtering based on a tilt angle ([0070], lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the tilt angle based polarization filtering of Diallo ‘430 since such a modification would have provided improved filtering of the undesired signal.
Furthermore, while Diallo-IPTC does teach the polarization filtering attenuates unwanted dispersive Scholte waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated dispersive waves as compared to the raw seismic data (page 2, lines 1-2); it does not specifically teach the polarization filtering attenuates guided waves in the scaled seismic data; thus producing attenuated seismic data from the application of polarization filtering, the attenuated seismic data having attenuated guided waves as compared to the raw seismic data.
Mars teaches using polarization filtering to remove guided waves (Col 3, lines 37-38).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the guided wave removal of Mars since such a modification would have improved the quality of the resulting seismic data leading to more accurate results.  

With respect to claims 2, 8, 13, 18, 22, and 25, Diallo-ITPC as modified teaches the invention as discussed above.  However, it does not teach generating a seismic image from the attenuated seismic data. 
Diallo ‘430 teaches generating a seismic image from the attenuated seismic data ([0064], lines 4-5).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-ITPC to include the image generation of Diallo ‘430 since such a modification would have allowed the user to easily make determinations based on the data visually. 
With respect to claim 6, Diallo-ITPC as modified teaches the invention as discussed above.  However, it does not teach applying a polarization filtering to the attenuated seismic data within a frequency band defined by a third velocity and a fourth velocity and based on a tilt angle, such that the polarization filtering attenuates guided waves in the attenuated seismic data.
Diallo ‘430 teaches the polarization filtering based on a tilt angle ([0070], lines 1-2).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the current invention to modify the method of Diallo-IPTC with the tilt angle based polarization filtering of Diallo ‘430 since such a modification would have provided improved filtering of the undesired signal.
With respect to claims 9 and 14, Diallo-IPTC teaches removing the scaling from the attenuated seismic data (page 1, line 29).
With respect to claims 10 and 15, Diallo-IPTC teaches the scaling is performed using a constant scalar (page 1, lines 26-28).
With respect to claim 20, Diallo-IPTC teaches scaling the seismic data to produce scaled seismic data comprising a scaled hydrophone component and a scaled vertical geophone component (page 1, lines 26-28); applying polarization filtering (page 1, lines 29; page 2, lines 1-3) within a frequency band (page 2, line 3) to the scaled seismic data, and the polarization filtering based on an ellipticity ratio (page 2, lines 4-5).  

Allowable Subject Matter
Claims 5, 11, 16, 19, 23, and 26 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art which is cited but not relied upon is considered pertinent to applicant's disclosure.
The references made herein are done so for the convenience of the applicant.  They are in no way intended to be limiting.  The prior art should be considered in its entirety.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTINE E BREIER whose telephone number is (571)270-7614. The examiner can normally be reached Monday (9:30am-6:30pm); Tuesday & Friday (11:30am-5:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571 272 6970. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTINE E BREIER/            Primary Examiner, Art Unit 3645